743 So. 2d 178 (1999)
Johnny C. GREEN, Petitioner,
v.
STATE of Florida, Respondent.
No. 99-2678.
District Court of Appeal of Florida, Fifth District.
October 29, 1999.
Johnny C. Green, Raiford, pro se.
No Appearance for Respondent.
THOMPSON, J.
Johnny C. Green petitions this court for another belated appeal. This is Green's eighth post-trial motion directed to his 1978 conviction for armed robbery. We deny the petition as frivolous and an abuse of process.
Green is prohibited from filing any more frivolous appeals, pleadings, petitions, or motions. There will be consequences if he persists. First, any future violations of this court's instruction will result in an order directed to the Department of Corrections to forfeit Green's gain time pursuant to sections 944.279 and 944.28(2)(a), Florida Statutes (1997). See Rivera v. State, 728 So. 2d 1165 (Fla.1998); Bradley v. State, 703 So. 2d 1176 (Fla. 5th DCA 1997); Hall v. State, 698 So. 2d 576 (Fla. 5th DCA 1997), rev. granted, 718 So. 2d 168 (Fla.1998). Second, this court will issue a show cause order pursuant to State v. Spencer, ___ So.2d ___, 1999 WL 742294 (Fla. Sept.23, 1999), as to why he should not be denied further access to this court.
GOSHORN and HARRIS, JJ., concur.